     Case 1:11-cv-00691-LAK-RWL Document 2646 Filed 06/18/21 Page 1 of 3




                                      GLAVIN PLLC
                                    2585 Broadway #211
                                  New York, New York 10025
                                       646-693-5505

                                                     June 18, 2021

VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re:     United States v. Donziger, 19 Cr. 561 (LAP); [11 Civ. 691 (LAK)]
Dear Judge Preska:

       I write in response to defendant Steven Donziger’s June 3, 2021 motion to dismiss the
criminal contempt charges and for recusal of the Court under 28 U.S.C. § 455. Dkt. 324. The
motion should be denied.

   A. The Motion to Dismiss

        The defendant’s latest motion to dismiss (see, e.g., Dkts. 60, 225, 258, 274) argues for
dismissal based on: (1) the Court’s rulings regarding discovery in this criminal case; (2) the fact
that the Special Prosecutor did not submit an affidavit in response to the defendant’s April 12,
2021 motion for dismissal, recusal and/or discovery; (3) the claim that this is a “Chevron-
orchestrated and Chevron-financed prosecution—the first corporate prosecution in U.S. history”;
and (4) the claim that “there has never been a case like this in the entire history of the United
States.” Dkt. 324.

        On the issue of discovery from the Court and the Special Prosecutors, the issues raised by
the defense were already litigated in the defendant’s April 12, 2021 motion (Dkt. 259), which
this Court denied on May 6, 2021 because the defendant had not made the necessary showing
and a number of his allegations were premised on “innuendo and conjecture.” Dkt. 297 at 21,
23-24. Displeasure with the Court’s rulings is not a basis for dismissal. With respect to the
Special Prosecutors’ communications with Judge Kaplan, the answer remains the same as it was
when we addressed this issue in January 2020: “the prosecution does not work for Judge Kaplan
and makes its own decisions in this case” (Dkt. 50 at 2); and “the prosecution does not seek
Judge Kaplan’s input with respect to our prosecution decisions or our strategy, and Judge Kaplan
does not weigh in on our prosecution decisions or strategy.” Dkt. 52 (Jan. 6, 2020 Hearing Tr.)
     Case 1:11-cv-00691-LAK-RWL Document 2646 Filed 06/18/21 Page 2 of 3

Hon. Loretta A. Preska
June 18, 2021
Page 2


at 16-17. The Court has ruled on this issue at least three times. Dkts. 52 at 18; 150 at 2; 297 at
23-24.

         As for the Special Prosecutor’s decision not to file an affidavit in response to the
defendant’s April 12, 2021 motion seeking dismissal, recusal, and/or discovery, the defendant
cites to no legal authority that such an affidavit was required. The Special Prosecutors addressed
the merits of the defendant’s arguments for discovery in a lengthy April 27, 2021 opposition
brief.

        The defendant’s claim that this is a “Chevron-orchestrated and Chevron-financed
prosecution—the first corporate prosecution in U.S. history” (Dkt. 324 at 2) is belied by the
record. First, as the defendant and his attorneys are well-aware, the Special Prosecutors are not
paid by Chevron—they are paid by the federal judiciary. Dkt. 106 n.1 (“To be clear, Seward is
not being paid by any source other than the federal judiciary.”). The Special Prosecutors submit
invoices to the Southern District of New York for payment, and we provide the defendant with
copies of the paid invoices pursuant to this Court’s July 22, 2020 order. Dkts. 108, 129, 220,
222. Second, the law firm Gibson Dunn & Crutcher LLP—not Chevron—is bearing the cost for
the time spent by the subpoenaed partners who met with the Special Prosecutors. See May 10,
2021 Trial Tr. at 17, 464, 466, 717; Dkts. 304, 305. Third, this criminal contempt prosecution
was initiated by Judge Lewis A. Kaplan—not Chevron—pursuant to Federal Rule of Criminal
Procedure 42 following Donziger’s repeated and deliberate disobedience of court orders. See 2d
Cir. No. 20-464, Dkt. 28 (J. Kaplan Response to Petition for a Writ of Mandamus) at 1-3, 7-16,
17-19, 44, 48; Dkt. 1.

        Finally, as for the defendant’s claim “there has never been a case like this in the entire
history of the United States,” the fact that any case is unique is not a basis for dismissal.

   B. The Recusal Motion

        The defendant’s latest motion for recusal (see e.g., Dkts. 60, 171, 258, 267) consists
primarily of complaints about the Court’s rulings with which the defense disagrees. Dkt. 324 at
1. As this Court has already ruled, “a party’s unhappiness with the judge’s decisions is not a
basis for recusal.” Dkt. 172 at 4.

         The defendant also makes a general claim—alleging no facts—that the Court’s “personal
involvement with the Chevron private prosecutor. . .is an appalling display of misconduct.” Dkt.
324 at 1. The defendant previously filed a motion arguing purported impropriety over the fact
that I, along with the Court and more than one hundred others, serve on the Board of Directors of
the Fordham Law School Alumni Association. Dkt. 259 at 7. The Court found that this was not
a basis for recusal, citing to Canon 4 of the Code of Conduct of United States Judges and
numerous cases. Dkt. 297 at 23-25.
     Case 1:11-cv-00691-LAK-RWL Document 2646 Filed 06/18/21 Page 3 of 3

Hon. Loretta A. Preska
June 18, 2021
Page 3



       Finally, the defendant again complains about the manner in which case was assigned to
the Court. For the reasons set forth in the Court’s May 7, 2020 decision addressing the
defendant’s first recusal motion, that is not a basis for recusal. Dkt. 68 at 10-12.

        Accordingly, Donziger’s motion to dismiss the criminal contempt charges and for recusal
of the Court should be denied.

                                                   Respectfully submitted,
                                                   _______/s/______________________
                                                   Rita M. Glavin

                                                   Special Prosecutor on behalf
                                                   of the United States
